Matter of Pavic v Djokic (2017 NY Slip Op 05735)





Matter of Pavic v Djokic


2017 NY Slip Op 05735


Decided on July 19, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 19, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
REINALDO E. RIVERA
SANDRA L. SGROI
JOSEPH J. MALTESE, JJ.


2016-05978
 (Docket Nos. V-5454-06/16AH, V-5454-06/16AI)

[*1]In the Matter of Ilinka Pavic, appellant, 
vSlobodan Djokic, respondent.


Gary E. Eisenberg, New City, NY, for appellant.
Kent A. Pritchard, Jr., Poughkeepsie, NY, attorney for the child.

DECISION & ORDER
Appeal by the mother from an order of the Family Court, Dutchess County (Joan S. Posner, J.), dated May 19, 2016. The order, without a hearing, dismissed the mother's petitions to modify an order of custody and visitation and to vacate an order of protection.
ORDERED that the order is affirmed, without costs or disbursements.
While public policy generally mandates free access to the courts (see Matter of Pignataro v Davis, 8 AD3d 487, 489; Sassower v Signorelli, 99 AD2d 358, 359), a party may forfeit that right if she or he abuses the judicial process by engaging in meritless litigation motivated by spite or ill will (see Matter of Scott v Powell, 146 AD3d 964, 966; Matter of Molinari v Tuthill, 59 AD3d 722; Matter of Pignataro v Davis, 8 AD3d at 489). Here, the mother failed to comply with the Family Court's order dated June 15, 2015, requiring her to obtain leave from the court or representation by counsel before filing new petitions to modify the existing order of custody and visitation or the existing order of protection. Therefore, the court providently exercised its discretion in dismissing the mother's petitions (see Matter of Scott v Powell, 146 AD3d at 966).
The mother's remaining contentions are either academic or without merit.
MASTRO, J.P., RIVERA, SGROI and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court